Citation Nr: 1332687	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-11 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to January 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record on appeal reveals a June 2012 audiological treatment record from the Heart West (a/k/a Columbia) VA Medical Center that makes reference to an earlier May 2010 audiological examination.  The record, however, does not physically or electronically contain the May 2010 VA audiological examination.  Therefore, the Board finds that a remand to obtain it is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) (Discussing the importance of obtaining a veteran's complete service treatment records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

The Veteran receives ongoing treatment from the Columbia VA Medical Center.  However, his post-November 2011 treatment records, except for the June 2013 audiological treatment record, are not in the claims file.  Therefore, while the appeal is in remand status these records should be obtained and associated with the record on appeal.  Id.

In light of the above development, the Board finds that while the appeal is in remand status the Veteran should be provided with a new VA examination to ascertain the current severity of his bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this regard, given the claims by the January 2013 VA examiner, the claimant should be reminded of his obligation to cooperate with VA when conducting his new audiological examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him.).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Associate with the record, physically or electronically, the Veteran's May 2010 audiological examination from the Columbia VA Medical Center; any earlier audiological examinations and treatment records; and all post-November 2011 treatment records.  All actions to obtain the requested file should be documented fully in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his bilateral hearing loss, to include the impact of the disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran with an audiological examination.  The claims file should be made available to the examiner and all appropriate tests should be performed.  

The examiner should fully describe the functional effects of the Veteran's hearing loss disability.

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  Readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

